             Case 20-10256-KBO        Doc 479       Filed 09/14/20   Page 1 of 1




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

                                                )     Chapter 11
In re:                                          )
                                                )     Case No. 20-10256 (KBO)
EARTH FARE, INC., et al.,                       )
                                                )     (Jointly Administered)
                      Debtors.                  )
                                                )

                   ORDER SCHEDULING OMNIBUS HEARING DATE

              Pursuant to Rule 2002-1(a) of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware, this Court has

scheduled the following omnibus hearing date in the above-captioned proceeding:


              October 20, 2020 at 1:00 p.m. (ET) – Interim Fees [6th Floor, Courtroom 3]




   Dated: September 14th, 2020                      KAREN B. OWENS
   Wilmington, Delaware                             UNITED STATES BANKRUPTCY JUDGE
